Bardsley v Great Lakes Indus. Dev., LLC (2022 NY Slip Op 03615)





Bardsley v Great Lakes Indus. Dev., LLC


2022 NY Slip Op 03615


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND WINSLOW, JJ.


296CA 21-01009

[*1]DINA BARDSLEY AND MICHAEL BARDSLEY, HER HUSBAND, INDIVIDUALLY, AND AS CLASS REPRESENTATIVE PLAINTIFFS, PLAINTIFFS-APPELLANTS,
vGREAT LAKES INDUSTRIAL DEVELOPMENT, LLC, AND INDUSTRIAL MATERIALS RECYCLING, LLC, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


VINAL & VINAL, P.C., BUFFALO (JEANNE M. VINAL OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
NIXON PEABODY LLP, ROCHESTER (ZACHARY C. OSINSKI OF COUNSEL), FOR DEFENDANT-RESPONDENT GREAT LAKES INDUSTRIAL DEVELOPMENT, LLC. 
GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANT-RESPONDENT INDUSTRIAL MATERIALS RECYCLING, LLC. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), dated May 10, 2021. The order, among other things, granted the motion of plaintiffs insofar as it sought leave to reargue their prior motion for class certification and, upon reargument, adhered to the prior order denying plaintiffs' motion for class certification. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Bardsley v Great Lakes Indus. Dev., LLC ([appeal No. 1] — AD3d — [June 3, 2022] [4th Dept 2022]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court